Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as manifested, not found, were not in fact received by the importers. In accordance with stipulation of counsel and following the decision cited it was held that the quantity of cotton reported by the inspector as “not found,” and the three bundles of coco mats reported by the inspector as “manifested, not found,” are subject to an allowance in duty as claimed. The protests were sustained to this extent.